

116 HR 4306 IH: Protecting Communities from Liquefied Natural Gas Trains Act
U.S. House of Representatives
2019-09-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4306IN THE HOUSE OF REPRESENTATIVESSeptember 12, 2019Mr. DeFazio (for himself and Mr. Malinowski) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo require the Administrator of the Federal Railroad Administration to conduct an evaluation of the
			 safety, security, and environmental risks of transporting liquefied
			 natural gas by rail, and for other purposes.
	
 1.Short titleThis Act may be cited as the Protecting Communities from Liquefied Natural Gas Trains Act. 2.Transportation of liquefied natural gas by rail (a)EvaluationNot later than 18 months after the date of enactment of this Act, the Administrator of the Federal Railroad Administration, in coordination with the Administrator of the Pipeline and Hazardous Materials Safety Administration, shall conduct an evaluation of the safety, security, and environmental risks of transporting liquefied natural gas by rail.
 (b)TestingIn conducting the evaluation under subsection (a), the Administrator of the Federal Railroad Administration shall—
 (1)perform physical testing of rail tank cars, including, at a minimum, the DOT–113 specification, to ensure such rail tank cars are able to withstand the effects of an accident or impact and prevent or mitigate the release of liquefied natural gas;
 (2)analyze multiple release scenarios, including derailments, front-end collisions, rear-end collisions, side-impact collisions, grade-crossing collisions, punctures, and impact of an incendiary device, at a minimum of 3 speeds of travel with a sufficient range of speeds to evaluate the safety, security, and environmental risks posed under real-world operating conditions; and
 (3)examine the effects of exposure to climate conditions across rail networks, including temperature, humidity, and any other factors that the Administrator of the Federal Railroad Administration determines could influence performance of the inner or outer walls of rail tank cars.
 (c)Other factors To considerIn conducting the evaluation under subsection (a), the Administrator of the Federal Railroad Administration shall evaluate the impact of a discharge of liquefied natural gas from a rail tank car on public safety and the environment, and consider—
 (1)the benefits of route restrictions, speed restrictions, enhanced brake requirements, personnel requirements, rail tank car technological requirements, and other operating controls;
 (2)the advisability of consist restrictions, including limitations on the arrangement and quantity of rail cars carrying liquefied natural gas in any given consist;
 (3)the identification of potential impact areas, and the number of homes and structures that would be endangered by a discharge in rural, suburban, and urban environments;
 (4)the impact of discharge on the environment, including examining environmentally sensitive areas with rail tracks that move through them;
 (5)the benefits of advanced notification to the Department of Transportation, State Emergency Response Commissions, and Tribal Emergency Response Commissions of routes for moving liquefied natural gas by rail tank car;
 (6)how first responders respond to a discharge, including the extent to which specialized equipment or training would be required and the cost to communities for acquiring any necessary equipment or training;
 (7)whether thermal radiation could occur from a discharge; (8)an evaluation of rail tank cars authorized by the Secretary of Transportation, a determination of which rail tank car would provide the best outcome in the event of a discharge, and a determination of whether a new standard is necessary to ensure the safety of rail transport of liquefied natural gas; and
 (9)the risks posed by the transportation of liquefied natural gas by International Standard for Organization containers authorized by the Federal Railroad Administration.
 (d)ReportNot later than 2 years after the date of enactment of this Act, the Secretary of Transportation shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate, and make available to the public—
 (1)a report based on the evaluation and testing conducted under subsections (a) and (b), which shall include the results of the evaluation and testing and recommendations for mitigating or eliminating the safety, security, environmental, and other risks of an accident or incident involving the transportation of liquefied natural gas by rail; and
 (2)a complete list of all research related to the transportation of liquefied natural gas by rail conducted by the Federal Railroad Administration, the Pipeline and Hazardous Materials Safety Administration, or any other entity of the Department of Transportation since 2010 that includes, for each research item—
 (A)the title of any reports or studies produced with respect to the research; (B)the agency, entity, or organization performing the research;
 (C)the names of all authors and co-authors of any report or study produced with respect to the research; and
 (D)the date any related report was published or is expected to publish. (e)Data reportingThe Administrator of the Federal Railroad Administration and the Administrator of the Pipeline and Hazardous Materials Safety Administration shall collect any relevant data necessary to complete the evaluation required by subsection (a).
 (f)GAO reportAfter the evaluation required by subsection (a) has been completed, the Comptroller General of the United States shall conduct an independent evaluation to ensure the Federal Railroad Administration and the Pipeline and Hazardous Materials Safety Administration complied with the requirements of this Act, and transmit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on the findings of such independent evaluation.
			(g)Congressional review requirements
 (1)Review period definedIn this subsection, the term review period means the period beginning on the date of enactment of this Act and ending on the earlier of— (A)the date that is 1 year after the date of completion of the report under subsection (f); or
 (B)the date that is 4 years after the date of enactment of this Act. (2)Congressional authorityThe Secretary of Transportation may not issue any regulation authorizing the transportation of liquefied natural gas by rail or authorize such transportation through issuance of a special permit or approval before the conclusion of the review period.
				